DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/29/2021, with respect to the 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of claims 6-9 & 11 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Maier on 11/5/2021.

The application has been amended as follows: 
Claim 7) The press tool as claimed in claim 6, wherein the expandable mandrels each comprise a first wedge and at least two jaws, and wherein the at least two jaws are configured to be [[force]] forced apart from one another by pushing the first wedge between the at least two jaws.

Allowable Subject Matter
Claims 1-10 allowed.

Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a method for calibration or end sizing of a hollow profile component produced by extrusion for automobile manufacturing, comprising the steps: calibrating or end sizing of the hollow profile component by use of a press ram traversing a height direction of the hollow profile component to simultaneously apply force to both the top tool part and the expandable mandrels, such that the hollow profile component is plastically deformed as a result of: expansion of the expandable mandrels transversely to a longitudinal direction of the hollow profile component in response to the force applied by the press ram, the expansion exerting an internal force upon the hollow profile component. Searching by the examiner yielded the follow prior art.
The best prior art, Oeckl (DE 2016201 A1), teaches the calibration or end sizing of a hollow profile component (ig. 2, Element 12) for automobile manufacturing (Page 2, Lines 1 & 2, Machine Translated Specification 1 (below)) including:
Inserting the hollow profile component (Fig. 2, Element 12) into a cavity (Annotated Fig. 2, Element A) of an opened press tool (Fig. 2, Element 33) and closing the press tool (Annotated Fig. 3, Element B)
Introducing an expandable mandrel (Fig. 1, Elements 21 & 22) into the open profile end of the hollow profile component (Fig. 1, Element 12) (Fig. 5, Element Y)
Calibrating or end sizing of the hollow profile component (Fig. 1, Element 12) by applying force to the press tool (Fig. 2, Element 33) and the expandable mandrels (Fig.  1, Elements 21 & 22), such that the hollow profile component (Fig. 1, Element 12) is pressed simultaneously from the outside and from the inside (Annotated Fig. 3, Elements B & C) plastically deforming the calibrated hollow profile
Retracting of the expandable mandrel (Fig. 1, Elements 21 & 22), opening of the press tool (Fig. 2, Element 33), and removing of the hollow profile component (Fig. 1, Element 12)
Wherein the press tool and the expandable mandrels are coupled so that force applied by a single punch (Fig. 5, Element 26) is simultaneously distributed to both the top tool part and the two expandable mandrels.
	Though Oeckl teaches the use of a hollow profile component it does not teach that this hollow profile component is made by extrusion. However, American Aluminum Extrusion, teaches that extrusion is a commonly known method of providing raw stock to be machined (“Stock dies available for production runs or custom rectangular aluminum tube available to your specifications”). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the rectangular tube of Oeckl to be made by a commonly used method (extrusion) for providing the raw rectangular tube stock to be used for subsequent machining operations.
	Though the modified Oeckl teaches the calibration or sizing of the ends of the hollow profile component (Fig. 1, Element 12) and the use of at least one two-piece mandrel (Page 4, 3rd Paragraph, Lines 1-3, Machine Translated Specification 2 (below)) it does not teach that two separate mandrels can be used at both ends to calibrate/size both ends of the hollow profile component. However, it would have been obvious to one skilled in the art prior to the effective filing date to have introduced a second mandrel into the second end of the hollow profile component as this would allow both ends to be calibrated at once reducing the time that it would take to form both ends of the hollow profile component.
	The modified Oeckl does not teach a press ram simultaneously moving both the top tool part and the two expandable mandrels while traversing a height direction of the hollow profile components. 

    PNG
    media_image1.png
    549
    777
    media_image1.png
    Greyscale

Machine Translated Specification 1 (per Page 2, Lines 1 & 2)

    PNG
    media_image2.png
    861
    770
    media_image2.png
    Greyscale

Machine Translated Specification 2 (per Page 2, Lines 1 & 2)

    PNG
    media_image3.png
    565
    494
    media_image3.png
    Greyscale

Annotated Fig. 2 (per Oeckl, Fig. 2)

    PNG
    media_image4.png
    488
    730
    media_image4.png
    Greyscale

Annotated Fig. 3 (per Oeckl, Fig. 5)


Claim 6, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a press tool comprising: a press ram, which is configured to traverse a height direction of the hollow profile component and which acts upon both the top tool part and the two expandable mandrels, simultaneously distributing force to both the top tool part and the two expandable mandrels, wherein the two expandable mandrels are further configured to expand transversely to a longitudinal direction of the hollow profile component in response to force applied by the press ram, thereby exerting an internal force upon the hollow profile component. Searching by the examiner yielded the following prior art.
The best prior art, Oeckl, teaches the calibration or end sizing of a hollow profile (Fig. 1, Element 12) component for automobile manufacture (Page 2, Lines 1 & 2), comprising:
A bottom tool part and a top tool part (Fig. 2, Element 33 (when rotated 90 degrees), which can move relatively to each other and which have a cavity (Annotated Fig. 2, Element A) for taking up the hollow profile component (Fig. 2, Element 12)
An expandable mandrel (Fig. 1, Elements 21 & 22), which can be introduced into open profile ends of the hollow profile component (Fig. 1, Element 12) taken up in the cavity (Annotated Fig. 2, Element A), and which can then be expanded (Fig. 5, Elements X & Y)
Wherein the top tool part (Fig. 2, Element 33) and the two expandable mandrels (Fig. 1, Elements 21 & 22) are coupled so that force applied by a single punch (Fig. 5, Element 26) is simultaneously distributed to both the top tool part and the two expandable mandrels.
	Though Oeckl teaches the use of a hollow profile component it does not teach that this hollow profile component is made by extrusion. However, American Aluminum Extrusion, teaches that extrusion is a commonly known method of providing raw stock to be machined (“Stock dies available for production runs or custom rectangular aluminum tube available to your specifications”). It would have 
	Though the modified Oeckl teaches the calibration or sizing of the ends of the hollow profile component (Fig. 1, Element 12) and the use of at least one two-piece mandrel (Page 4, 3rd Paragraph, Lines 1-3, Machine Translated Specification 2 (below)) it does not teach that two separate mandrels can be used at both ends to calibrate/size both ends of the hollow profile component. However, it would have been obvious to one skilled in the art prior to the effective filing date to have introduced a second mandrel into the second end of the hollow profile component as this would allow both ends to be calibrated at once reducing the time that it would take to form both ends of the hollow profile component.
The modified Oeckl does not teach a press ram simultaneously moving both the top tool part and the two expandable mandrels while traversing a height direction of the hollow profile components. Thus, Oeckl alone, or in combination with any prior art, does not anticipate, or render obvious, the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988. The examiner can normally be reached Monday - Thursday and Alternate Fridays 07:30-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DYLAN SCHOMMER/
Examiner, Art Unit 3725                                         
                                                                                                                                                /DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725